DETAILED ACTION
Disposition of Claims
Claims 1-15 were pending.  New claims 16-20 are acknowledged and entered.  Amendments to claims 1 and 4-15 are acknowledged and entered.  Claims 1-20 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0061172A1, Published 02/27/2020.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Election/Restrictions
Applicant’s election of single-stranded DNA that contains a cytosine followed by a guanine wherein the cytosine nucleotide is unmethylated (CpG ODN, claims 4-6, 16-18); SEQ ID NO:42; 1FE6 (SEQ ID NO:117; Claim 11), and 3KPE (SEQ ID NO: 165; claim 12) in the reply filed on 05/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
withdrawn, and all species and claims will be examined herein.

Response to Arguments
Applicant's arguments filed 12/07/2021 regarding the previous Office action dated 06/08/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Claim Objections
(Objection withdrawn.)  The objection to Claim 1 is withdrawn in light of the amendments to the claim.
(Objection withdrawn.)  The objection to Claims 7-15 is withdrawn in light of the amendments to the claims.

(New objection.)  Claim 1 is objected to because of the following informalities:  at line 15, after “substituted”, it appears as though there is a period instead of a comma.  Only one period is allowed per claim.  Appropriate correction is required.

Specification
(Objection withdrawn.)  The objection to the disclosure is withdrawn in light of the amendments to the specification.






Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a composition for inducing an immune response in a subject comprising: (a) an engineered self-assembling protein nanoparticle (SAPN) consisting of a multitude of building blocks of formula (1): 
X1 - ND1 - L1 - ND2 -Y1 (1), 
consisting of a continuous chain comprising a coiled-coil oligomerization domain ND1, a linker L1, a coiled-coil oligomerization domain ND2 and further substituents X1 and Y1, 
wherein ND1 is a coiled-coil oligomerization domain that comprises oligomers (ND1)m of m subunits ND1, 
ND2 is a coiled-coil oligomerization domain that comprises oligomers (ND2)n of n subunits ND2,
m and n each is a figure between 2 and 10, with the proviso that m is not equal n and not a multiple of n, and n is not a multiple of m, L1 is a peptide linker with an overall positive charge of between +3 and +7 at physiological conditions, X1 is absent or a peptide or protein sequence comprising 1 to 1000 amino acids that may be further substituted,
Y1 is absent or a peptide or protein sequence comprising 1 to 1000 amino acids that may be further substituted, wherein the multitude of building blocks of formula (1) is optionally co-assembled with a multitude of building blocks of formula (II) X2-ND3-L2-ND4-Y2 (II), consisting of a continuous chain comprising a coiled-coil oligomerization domain ND3, a linker L2, a coiled-coil oligomerization domain ND4, and further substituents X2 and Y2, wherein ND3 is a coiled-coil oligomerization domain that comprises oligomers (ND3)y of y subunits ND3, ND4 is a coiled-coil oligomerization domain that comprises oligomers (ND4)z of z subunits ND4, y and z each is a figure between 2 and 10, with the proviso that y is not equal z and not a multiple of z, and z is not a multiple of y, and wherein either ND3 is 
Further limitations on the composition according to claim 1 are wherein the peptide linker L1 and/or the peptide linker L2 independently from each other consists of at least four amino acids and has an overall positive charge of at least +3 at physiological conditions (claim 2); wherein the peptide linker L1 and/or the peptide linker L2 independently from each other comprises an amino acid sequence selected from the group consisting of the amino acid sequence as shown in SEQ ID NO:4, the amino acid sequence as shown in SEQ ID NO:12, the amino acid sequence as shown in SEQ ID NO: 14 and the amino acid sequence as shown in SEQ ID NO: 15 (claim 3); wherein the nucleic acid derivative is selected from the group consisting of single-stranded DNA that contain a cytosine followed by a guanine wherein the cytosine nucleotide is unmethylated, single-stranded RNA from RNA viruses, double-stranded RNA from RNA viruses and polymeric complexes mimicking double-stranded RNA from RNA viruses (claims 4 and 16); wherein the nucleic acid derivative is a CpG oligodeoxynucleotide (CpG ODN) selected from the group consisting of Class A CpG ODN, Class B CpG ODN and Class C ODN (claims 5 and 17); wherein the nucleic acid derivative is a CpG oligodeoxynucleotide (CpG ODN) selected from the group consisting of the nucleotide acid sequence as shown in SEQ ID NO:13, SEQ ID NO:39, SEQ ID NO:42, SEQ ID NO:43, SEQ ID NO:44, SEQ ID NO:45, SEQ ID NO:46, SEQ ID NO:47, SEQ ID NO:48 and SEQ ID NO:49 (claims 6 and 18); wherein the nucleic acid derivative is bound to the SAPN by ionic interactions (claims 7 and 19); wherein the molar ratio of the protein chain of the SAPN consisting of a multitude of building blocks of formula (I) and the nucleic acid derivative is about 1 to about 0.6 (claims 8 and 20); wherein either ND1 and/or ND3 or ND2 and/or ND4 is a coiled coil selected from the group consisting of pentameric coiled coils, tetrameric coiled coils, trimeric coiled coils, and dimeric coiled coils (claim 9); wherein either ND1 and/or ND3 or ND2 and/or ND4 is a pentameric coiled coil selected from 


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained and extended – necessitated by amendment.)  Claims 1-6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This rejection is extended to include claims 7-20.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to any immunogenic composition which comprises any engineered self assembling protein nanoparticles (SAPNs) that encapsulate any immunogenic nucleic acid derivatives, wherein the SAPNs are made of coiled-coiled proteins joined by flexible linkers with a +3 to +7 charge at physiological pH.  The claim limitation does not require that the building blocks of the SAPN or the nucleic acid derivative to possess any particular distinguishing feature or conserved structures, but only that it is generated from two undefined coiled coil domains joined by any size flexible linker that has a net +3 to +7 charge that generate any type of nanoparticle and that said nanoparticle encircles the any size, any length, any sequence of generically claimed nucleic acid derivative.  Even with further limitations presented in the dependent claims, such as the nucleic acid derivative being any one of a single-stranded DNA that contain a cytosine followed by a guanine wherein the cytosine nucleotide is infra), causing further issues with written description regarding two coiled-coil domains linked by a +3 to +7 linker that can perform the function of encapsulating any nucleic acid derivative.  It is the examiner’s position that the limited disclosure of the instant application does not convey applicant’s possession of the broadly claimed genera of SAPNs and immunogenic nucleic acid derivatives.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings or structural chemical formulas, or by disclosure of relevant, identifying characteristics, i.e., complete/partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, by predictability in the art, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of genetic material '"requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim. Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice, ld.  While the instant claims are drawn to proteins and nucleic acids, the cited case law is relevant because there is limited disclosure of the structure, formula, or physical properties of the coiled-coil domains and linkers which form the SAPNs and type of nucleic acid derivatives which said SAPNs may encapsulate and there is only a disclosure of what these items do (i.e. the nucleic acid derivative is immunogenic and the linked coiled-coils of protein form the SAPNs and encapsulate the nucleic acid derivative), rather than of what it is.
Regents of the University of California v. Eli Lilly& Co., 199 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly & Co., the court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  A "representative number of species" means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  MPEP §2163 II.A.3a.ii.  Further, even in cases were multiple species with in a claimed genus have been disclosed, such does not necessarily demonstrate possession of the genus. See, In re Smyth, 178 U.S.P.Q. 279 at 284-85 (CCPA 1973) (stating "where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus or combination claimed at a later date in the prosecution of a patent application."); and University of California v. Eli Lilly and Co., 43 USPQ2d 1398, at 1405 (Fed Cir 1997)(citing Smyth for support). Where there is uncertainty in the operability of undisclosed embodiments, an application may be found not to have provided adequate descriptive support for a claimed genus.
The specification discloses the reduction to practice of a specific SAPN that can encapsulate CpG, wherein the “DEDDLI-RR” SAPN has the sequence of SEQ ID NO:1, with X1 being SEQ ID NO:2, ND1 being SEQ ID NO:3, L1 as SEQ ID NO:4, ND2 as SEQ ID NO:5, and Y1 as SEQ ID NO:6 (see spec at ¶[0199-0201]).  The ND1 is a pentamerization domain derived from the tryptophan-zipper pentamerization domain, and comprises several mutations, including truncations and substitutions, to aid in solubility and unwanted protein interactions (¶[0205]).  while the ND2 is a de novo designed coiled-coil formation (¶[0208]).  It is not clear if any coiled-coil domain sequence will work in the ND1 and/or ND2 position and still form a SAPN while adhering to the formula of instant claim 1 (e.g. any ND1 coiled-coil as a pentamer with any ND2 as a trimer, etc.), nor is it clear that any +3 to +7 positively charged flexible linker of any size or sequence will work in allowing the formation of the SAPN, as the amino acids tested de novo coiled-coil sequence for ND2, joined by the RRGR flexible linker (¶[0289]).  The variable between the SAPNs appears to be within the Y1 regions, as these appear to comprise different antigenic protein sequences.  As for the ODNs which may be encapsulated, this is calculated apparently according to the different molecular weights of both the SAPNs used and the ODNs used (¶[0291]).   Furthermore, the immunoreactivity of CpG ODN changes depending upon its formation of complexes with proteins (or peptides) or nanoparticles (Chinnathambi S, et. al Sci Rep. 2012;2:534. Epub 2012 Jul 26.).  Consequently, it is not clear that ND1 and ND2 can be substituted out for any of the large breadth of coiled-coil domains claimed, or if the different X1 and Y1 sequences have an effect on the SAPN formation, encapsidation, or stability, or if L1 longer than 4 amino acids or with different sequences beyond RRGR would be effective in formulating the SAPN and/or encapsulating the nucleic acid derivative payload.  Finally, it is not clear which nucleic acid derivatives beyond ODNs can be delivered using the SAPNs, and it is not clear that all types of ODNs can be delivered with all the SAPNs as claimed.  With respect to SAPNs, it is known for proteins, albeit not in all cases, that amino acid 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision.

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.
Applicant argues that contrary to the Office’s assertion, Example 9 shows that the longer linkers failed to allow more CpG to be encapsulated, not that the longer linkers failed to encapsulate the CpG.  The Office disagrees, and notes that this is exactly what was also pointed out by the Office in their arguments as to the uncertainty in the art regarding SAPN formation.  The Office noted that [emphasis added]:
“The findings of Example 9 surprisingly showed that longer flexible positively charged linkers failed to encapsulate the specific CpG as well as the shorter flexible linkers tested (¶0269]).”

Therefore, the Office did not assert that the SAPNs with the longer linkers failed to encapsulate the CpG, just that they did not encapsulate as well as the shorter linkers.  In addition, the breadth of the 
Applicant argues that multiple sequences for ND1 and ND2 and L1 were tested, and while the examples appear to have used either SEQ ID NO:3 or 25 for ND1, SEQ ID NO:5 or 26 for ND2, and one of the arginine/glycine or lysine/glycine linkers noted supra, the Office agrees that this is more than one example but is not indicative of the breadth of the instantly claimed invention being able to form the claimed structure/function relationship.  The Office contends that there was and still is great uncertainty in the SAPN art.  As noted by Lopez-Sagaseta et. al. (López-Sagaseta J, et. al. Comput Struct Biotechnol J. 2015 Nov 26;14:58-68.), while many natural proteins have acquired self-assembling properties during evolution, the de novo engineering of protein assemblies is challenging, and while modern computational tools have improved the ability to rationally design SAPNs, it remains difficult to predict which scaffold systems will elicit desirable therapeutic responses (p. 60, left col., ¶3; p. 65, ¶ bridging cols.)  How the SAPNs are produced can also affect the stability and expression of the desired SAPN, as noted even in post-filing art by He et. al. (He L, et. al. Sci Adv. 2021 Mar 19;7(12):eabf1591.)  The Office maintains that the limited number of examples does not constitute possession of the entire large genera as claimed that delivers the claimed function.  Therefore, this argument is not persuasive.  
For at least these reasons, the rejection has been maintained and the arguments were not considered persuasive. 

(New rejection – necessitated by amendment.)  Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The sequences for the coiled coils, especially those elected by applicant (1FE6 and 3KPE) are required to practice the claimed invention because they are a required structural element within the claimed self-assembling protein nanoparticle (SAPN). As a required element it must be known and readily 
Deposit of the claimed coiled-coil sequences in a recognized deposit facility would satisfy the enablement requirements of 35 U.S.C. 112, because the sequences for the coiled-coil domains would be readily available to the public to practice the invention claimed, see 37 CFR 1.801- 37 CFR 1.809.
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808. 
	If a deposit is not made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met:
	(a)	during the pendency of this application, access to the invention will be afforded to one determined by the Commissioner to be entitled thereto;
	(b)	all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon granting of the patent;
	(c)	the deposit will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing  of a sample of the deposited material; 

	(e)	the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
	In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements. 
	As these appear to be protein sequences as set forth in 37 CFR 1.821(a)(1) and (a)(2), this rejection can be overcome through a deposit of these amino acid sequences to the USPTO.  Applicants must comply with sequence rules in order to be considered a complete response to this Office Action; a complete response would be to amend the specification to include the SEQ ID NO:s for each noted coiled coil peptide.  The amendment must comply with the rules of the attached PTO-2301 form.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(New rejection – necessitated by amendments.)  Claim(s) 1-2, 4, 9, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanar et. al. (US20120015000A1, Pub. 01/19/2012; hereafter “Lanar”.)
The Prior Art
Lanar teaches functionalized self-assembling polypeptide nanoparticles (SAPNs), and to methods of using these SAPNs to vaccinate against infectious diseases. The functionalized SAPN comprise a self-instant claim 9), and a linker, and wherein the SAPN further comprises at least one epitope fused to the self-assembling core (entire document; see abstract.)  Lanar teaches the SAPNs are formed from a multitude of monomeric building blocks of formula (I) consisting of a continuous chain comprising a peptidic oligomerization domain D1, a linker segment L and a peptidic oligomerization domain D2:
D1-L-D2   
wherein D1 is a synthetic or natural peptide having a tendency to form oligomers (D1)m of m subunits D1, D2 is a synthetic or natural peptide having a tendency to form oligomers (D2)n of n subunits D2, m and n each is a number between 2 and 10, with the proviso that m is not equal n and not a multiple of n, and n is not a multiple of m, L is a bond or a short linker chain selected from optionally substituted carbon atoms, optionally substituted nitrogen atoms, oxygen atoms, sulfur atoms, and combinations thereof; either D1 or D2 or both D1 and D2 is a coiled-coil that incorporates one or more T-cell epitopes and/or a B cell epitope within the oligomerization domain, and wherein D1, D2 and L are optionally further substituted (¶[0049-0050]).  Lanar teaches the linker would allow the D1 and D2 subunits to associate closely and would be short, wherein the chain may comprise substituted carbon atoms, substituted nitrogen atoms, oxygen atoms, sulfur atoms, and combinations thereof (¶[0050]) wherein the linker would preferably be a peptide chain consisting of 1 to 20 amino acids, more preferably 1 to 6 amino acids (¶[0052]).  Said linker could have a sequence of LRALLMGGRLLARL (Fig. 16; instant claim 2), which has a net charge of 3.0 at pH 7.0.  Lanar teaches that substituents of the D1-L-D2 SAPN would include immunostimulatory nucleic acids, such as oligodeoxynucleotide containing deoxyinosine, an oligodeoxynucleotide containing deoxyuridine, an oligodeoxynucleotide containing a CG motif, or an inosine and cytidine containing nucleic acid molecule (¶[0057]; instant claim 4).  Lanar therefore teaches every limitation of instant claims 1-2, 4, and 9, and anticipates the invention encompassed by said claims. Instant claim 15 is also anticipated as it is an intended use claim that is drawn to how the product or composition anticipated by Lanar, but does not recite additional limitations to the composition itself.
Lanar teaches that the SAPN can be assembled from polypeptides consisting of those lacking B cell epitopes and those containing B cell epitopes, with up to 20 different SAPN with different epitope instant claim 14, the SAPN of different formulas would associate at different ratios, and a ratio of about 54 formula I SAPN to about 6. formula II SAPN would be 6.3:0.7 (which equals a ratio of about 9:1) as taught by Lanar.  
For at least these reasons, Lanar teaches the limitations of instant claims 1-2, 4, 9, and 14-15, and anticipates the invention encompassed by said claims. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648